DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2020, 3/24/2021, 11/1/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-7, 11-16, and 18-19 are objected to because of the following informalities:  
The limitation “the remote device” in 2nd to the last line of claim 1 appear to be typo and should read “the remote client device” in reference to the remote client device introduced earlier in the claim.  
The limitation “the remote device” in 3rd to the last line of claim 2 appear to be typo and should read “the remote client device” in reference to the remote client device introduced earlier in the claim.  
The limitation “calculating a custom path…” in claims 3 and 4 appear to reference the corresponding calculating step and should read “said calculating a custom path…” or “the calculating a custom path…” 
The limitation “conveying steering instructions…” in claims 5 and 7 appear to reference the corresponding calculating step and should read “said conveying steering instructions…” or “the conveying steering instructions …” 
The limitation “generating a graphical representation…” in claim 6 appear to reference the corresponding calculating step and should read “said generating a graphical representation …” or “the generating a graphical representation …” 
The limitation “generating a graphical representation…” in claim 6 appear to reference the corresponding calculating step and should read “said generating a graphical representation …” or “the generating a graphical representation …” 
The limitation “a remote client device” in line 2 of claim 12 appear to be typo and should read “the remote client device” in reference to the remote client device introduced in claim 8.  
The limitation “any of” in the preamble of claims 11, and 13-16 appears to be inserted unintentionally and should be removed.
The limitation “conveying steering instructions…” in claims 18 and 19 appear to reference the corresponding calculating step and should read “said conveying steering instructions…” or “the conveying steering instructions …” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the remote client device" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The Examiner interprets the limitation as a remote client device in light of other present claims. Further, the limitation “the remote device” in line 21 appear to be a typo and Applicant intend to read “the remote client device”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2014/0358417 A1).
For claim 1, Lavoie discloses a computer implemented process for guiding a vehicle assisted trailer, the process comprising: receiving output from a first three-dimensional position sensor that couples to a vehicle, by a controller, wherein the controller comprises a processor, and a data transmission device (Fig. 1, 4, [0006], [0029], where data are transmitted between the vehicle system components including at least one inertial sensors); 
receiving output from a second three-dimensional position sensor and global positioning system that couple to a trailer, by the controller, wherein the trailer is coupled to the vehicle ([0005], [0029], [0035], where at least one inertial sensors and GPS system is coupled to the trailer); 
transmitting the output from the global positioning system, the first three-dimensional position sensor and the second three-dimensional position sensor received by the controller to a client device ([0032], [0034], [0035], where the positioning data from the sensors and GPS data are received by the controller and to a client device presented to the operator that may be in various forms and devices); 
defining a starting position of the vehicle and the trailer in a map image; 
defining an ending position of the vehicle and the trailer in the map image;
calculating a custom path that spans between the starting position and the ending position in the map image (Fig. 7, 10, where a custom path between the start and end position is calculated, generated and presented in map images); 
acquiring tracking data of the vehicle by utilizing the first three-dimensional position sensor, the second three-dimensional position sensor, and the global positioning system as the vehicle and trailer transition from the starting position to the ending position along the custom path ([0034]-[0037], where the positions representing the vehicle and trainer are monitored and tracked in real-time during operation); and 
conveying steering instructions to the client device, based on the tracking data and the custom path, until the trailer arrives at the ending position (Fig. 11, [0053], where steering instructions is presented to the client device during operation of the vehicle). 
Lavoie does not explicitly disclose the client device is a remote device and a vehicle network bus reader. However, it would have been obvious for one of ordinary skill in the art Lavoie teaches the information being displayed to the operator in various form of display devices including other device ([0032]) and portable electronic devices including smart phone or tablet may be used in the system which are well-known and common devices, the client device can be any type of known devices including any well-known smart phone or tablet devices that present the vehicle information and allowing the operator to conveniently operate the vehicle system. Further, it would have been obvious for one of ordinary skill in the art to employ any known vehicle network bus reader within the vehicle data communication system because vehicle network bus such as CAN Bus has been a well-known and employed data bus technology in the field of vehicle data communications between components.

For claim 2, Lavoie discloses capturing an image of the environment behind the trailer by using a camera sensor (Fig. 3, [0024], [0025]); and conveying steering instructions on to the remote device, based on the tracking data and the captured image of the environment, until the trailer arrives at the ending position, including transmitting the images to the client device ([0031], [0037]), but does not specifically disclose encoding the captured image using a camera signal encoder; transmitting the encoded image to the remote client device. However, it would have been obvious for one of ordinary skill in the art images captured digitally by cameras and to be processed by computer commonly encode the images via encoder to properly process the data for storage and presentation on displays in proper format. Encoded images are obviously being transmitted to the remote client device for presenting the desired images to the operator as discussed in above.

For claim 3, Lavoie, as modified discloses the calculating a custom path that spans between the starting position and the ending position comprises modifying the custom path based on inputs of a user operating the remote client device (Fig. 7, 8, [0048], [0049]).

For claim 4, Lavoie discloses the calculating a custom path that spans between the starting position and the ending position comprises editing, automatically, the custom path based on the captured image by the camera sensor ([0049], [0052], [0054]).

For claim 5, Lavoie discloses the conveying steering instructions on to the remote device, based on the tracking data and the custom path, until the trailer arrives at the ending position comprises generating a graphical representation of the vehicle on the remote client device, which corresponds to the vehicle in real-time (Fig. 7, 8, 11 [0053]).

For claim 6, Lavoie discloses the generating a graphical representation of the vehicle on the remote client device, which corresponds to the vehicle in real-time further comprises generating a graphical representation of a pair of front tires on the graphical representation of the vehicle, which correspond to the vehicle in real-time (Fig. 3, where the graphical representation of a pair of front tires of the vehicle is presented).

For claim 7, Lavoie discloses the conveying steering instructions based on tracking data on the remote device, until the trailer arrives to the ending point comprises steering the vehicle autonomously by implementing the steering instructions on the vehicle using the controller and applicable vehicle systems (Fig. 11, [0053]).

For claim 8, Lavoie discloses a trailer park-assist system, the system comprising: a controller comprising: a processor; and a data transmission device that receives data sent to the controller and transmits data sent by the controller, wherein the data received by the controller includes a geographic location from an associated global positioning system ([0034]-[0037], where the positions representing the vehicle and trainer are monitored and tracked in real-time during operation); 
a first three-dimensional position sensor that communicably couples to the controller, which measures changes in spatial position on three axes with reference to the geographic location, wherein when installed, the first three-dimensional position sensor couples to a vehicle (Fig. 1, 4, [0006], [0029], where data are transmitted between the vehicle system components including at least one inertial sensors); 
a second three-dimensional position sensor that communicably couples to the controller, which measures changes in spatial position on three axes with reference to the geographic location, wherein when installed, the second three-dimensional position sensor couples to a trailer ([0005], [0029], [0035], where at least one inertial sensors and GPS system is coupled to the trailer); 
and wherein the controller is capable of communicably coupling to a client device, the client device configured to convey steering instructions (Fig. 11, [0053], where steering instructions is presented to the client device during operation of the vehicle).
Lavoie does not specifically disclose a vehicle network bus reader that communicably couples to the controller and a vehicle network bus of the vehicle, wherein when installed, the vehicle network bus reader communicates vehicle information from the vehicle network bus to the controller. However, it would have been obvious for one of ordinary skill in the art to employ any known vehicle network bus reader within the vehicle data communication system because vehicle network bus such as CAN Bus has been a well-known and employed data bus technology in the field of vehicle data communications between components. When such well known data communication network bus is employed to the vehicle, data communicates and exchanges between the controller, the network bus, and the network bus reader.
Lavoie further does not explicitly disclose the client device is a remote device. However, it would have been obvious for one of ordinary skill in the art Lavoie teaches the information being displayed to the operator in various form of display devices including other device ([0032]) and portable electronic devices including smart phone or tablet may be used in the system which are well-known and common devices, the client device can be any type of known devices including any well-known smart phone or tablet devices that present the vehicle information and allowing the operator to conveniently operate the vehicle system.

For claim 9, Lavoie, as modified, discloses the controller communicably couples to a remote client device, the controller further configured to: capture image data of a first area of interest by a first camera sensor that communicably couples to the controller, which captures and transmits the image data of the first area of interest to the controller, wherein when installed, the first camera sensor couples onto a posterior side of the trailer (Fig. 3, [0024], [0025]); 
transmit the image data of the first area of interest from the controller to the remote client device via the data transmission device ([0031], [0037]); 
transmit steering instructions to the remote client device based on the vehicle information communicated by the vehicle bus network reader, the image data of the first area of interest, and the geographical position tracked by the associated global positioning system (Fig. 11, [0053]); and receive user inputs from the remote client device (Fig. 7, 8).

For claim 10, Lavoie, as modified, discloses the remote client device comprises a graphical user interface (Fig. 7, 8, 11).

For claim 11, Lavoie, as modified, discloses the remote client device further comprises a user profile that is configured to accept data input relating to physical dimensions of at least one of a length of the vehicle, a width of the vehicle, a width of the trailer, a length of the trailer, a distance between a front axle and a rear axle of the vehicle, distance between a front axle and a rear axle of the trailer, and a distance between the vehicle and the trailer ([0042], [0043]).

For claim 12, Lavoie, as modified, discloses the controller communicably couples to a remote client device, the controller further configured to: capture image data of a second area of interest by a second camera sensor that communicably couples to the controller, which captures and transmits the image data of the second area of interest to the controller, wherein when installed, the second camera sensor couples onto the posterior side of the trailer or between the vehicle and the trailer (Fig. 3).

For claim 15, Lavoie discloses the first three-dimensional position sensor and the second three-dimensional position sensor each comprise a magnetometer, a gyroscope, and an accelerometer ([0029]).

For claim 16, Lavoie discloses a proximity sensor that communicably couples to the controller, which captures and transmits environmental spatial data to the controller, wherein when installed, the proximity sensor couples onto the posterior side of the trailer ([0049], where at least radar maybe installed to detect the proximity of objects in the environment).

For claim 17, Lavoie discloses a computer implemented process for guiding a vehicle, the process comprising: 
receiving output from a first three-dimensional position sensor that couples to a front end of a vehicle, by a controller, wherein the controller comprises a processor, a global positioning system, and a data transmission device; receiving output from a second three-dimensional position sensor that couples to a rear end of the vehicle, by the controller ([0032], [0034], [0035], where the positioning data from the sensors and GPS data are received by the controller and to a client device presented to the operator that may be in various forms and devices); 
capturing an image of the environment behind the vehicle by using a first camera sensor (Fig. 3, [0024], [0025]); transmitting the captured image of the environment behind the vehicle, the output from the first three-dimensional position sensor, and the second three-dimensional position sensor to the remote client device ([0031], [0037]); 
defining a starting position and an ending position of the vehicle in a map image displayed on the remote client device; calculating a custom path that spans between the starting position and the ending position in the map image (Fig. 7, 10, where a custom path between the start and end position is calculated, generated and presented in map images); 
acquiring tracking data of the vehicle by utilizing the first three-dimensional position sensor, the second three-dimensional position sensor, and the global positioning system as the vehicle transitions from the starting position to the ending position along the custom path ([0034]-[0037], where the positions representing the vehicle and trainer are monitored and tracked in real-time during operation); and 
conveying steering instructions on to the remote device, based on the tracking data and the custom path, until the vehicle arrives at the ending point (Fig. 11, [0053], where steering instructions is presented to the client device during operation of the vehicle).
Lavoie does not specifically disclose, a vehicle network bus reader, a camera signal encoder, and the image transmitted through the camera signal encoder. However, it would have been obvious for one of ordinary skill in the art to employ any known vehicle network bus reader within the vehicle data communication system because vehicle network bus such as CAN Bus has been a well-known and employed data bus technology in the field of vehicle data communications between components. Further, it would have been obvious for one of ordinary skill in the art images captured digitally by cameras and to be processed by computer commonly encode the images via encoder to properly process the data for storage and presentation on displays in proper format. Encoded images are obviously being transmitted to the remote client device for presenting the desired images to the operator as discussed in above.

For claim 18, Lavoie, as modified, discloses the conveying steering instructions on to the remote client device, based on tracking data and the custom path, until the vehicle arrives at the ending point further comprises: steering, autonomously, the vehicle from the starting point to the ending point along the custom path through commands issued by the remote client device and the controller (Fig. 11, [0053]).

For claim 19, Lavoie, as modified, discloses the conveying steering instructions on to the remote client device, based on tracking data and the custom path, until the vehicle arrives at the ending point further comprises: calculating a forward-looking path point as the vehicle transitions from the starting position to the ending position along the custom path; and modifying the conveyed steering instructions based off of the forward-looking path point ([0049], [0052], [0054], where the path of the movements of the vehicle is presented and modifying the steering of the vehicle based on the path and/or changing or the path).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2014/0358417 A1) as applied to claim 12 above, and further in view of Natroshvili et al. (US 2019/0049239 A1).
For claims 13 and 14, Lavoie does not specifically disclose the first camera sensor comprises an infrared camera sensor and the second camera sensor comprises an infrared camera sensor. However, it would have been obvious for one of ordinary skill in the art any known type of cameras may be employed in the vehicle system of Lavoie that would achieve the same and predictable results. Even so, Natroshvili in the same field of the art discloses infrared camera sensors are employed in a vehicle system for environment monitoring ([0028], [0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Lavoie and Natroshvili to employ infrared camera sensors to monitor the vehicle environment and obstacles incorporating the features and advantages from the type of sensors.

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2014/0358417 A1) and Appelman et al. (US 2021/0181752 A1).
For claim 20, Lavoie discloses a system for guiding a vehicle-assisted trailer, the system comprising: a client device having a graphical user interface (GUI), a controller, and a processor (Fig. 5, 6), wherein the client device is configured to: accept positional data from a vehicle and a trailer; display, on the GUI, a representation of the vehicle and the trailer within a map environment based on the positional data (Fig. 7-10); 
create a starting position and an ending map position on the GUI based on inputs from a user of the client device (Fig. 7-10); 
discriminate between a forbidden area and an acceptable area within the map environment (Fig. 5-8, [0050], [0051], where obstructed and acceptable area/paths are determined and identified); 
calculate a shortest line path between the starting position and the ending position on the map ([0049], [0052], where when a straight or directed path is identified or generated by the system, a shortest line path is calculated or that the controller automatically adjusts the curvature of the path would generate the shortest line path between the positions factoring in the vehicle and trailer kinematics and dynamics); 
verify whether the shortest line path intersects with the forbidden area ([0050]-[0052], where the controller determines if paths meet unacceptable condition include corresponding to obstructed areas); 
perform a first action if the shortest line path does not intersect with the forbidden area, the first action comprising conveying steering instructions on the GUI, based on the positional data, as the vehicle and trailer transition from the starting position to the ending position along the shortest line path ([0053], where the controller present to the client device and steering information on the GUI that would allow the operator to steer the vehicle).
Lavoie discloses perform a second action if the shortest line path intersects with the forbidden area, and modifying the shortest line path to correspond within the acceptable area within the environment, thus creating a custom path (Fig. 7-10, [0050]-[0052], where the second action modifies the path, generating an acceptable path); and conveying steering instructions on the GUI, based on the positional data, as the vehicle and trailer transition from the starting position to the ending position along the custom path (Fig. 11, [0053], where the steering information on the GUI are presented).
Lavoie does not explicitly disclose the client device is a remote device. However, it would have been obvious for one of ordinary skill in the art Lavoie teaches the information being displayed to the operator in various form of display devices including other device ([0032]) and portable electronic devices including smart phone or tablet may be used in the system which are well-known and common devices, the client device can be any type of known devices including any well-known smart phone or tablet devices that present the vehicle information and allowing the operator to conveniently operate the vehicle system.
Lavoie further does not specifically disclose the second action comprising: superimposing an overlay grid on the representation of the vehicle and the trailer within the map environment, wherein each grid point within the overlay grid is associated with a position in the environment; excluding grid points that are within the forbidden area and the path correspond with the grid points within the acceptable area. Appelman in the same field of the art discloses superimposing an overlay grid on the representation of the vehicle within the map environment (Fig. 4, 6B), wherein each grid point within the overlay grid is associated with a position in the environment; excluding grid points that are within the forbidden area and the path correspond with the grid points within the acceptable area (Abstract, [0011], [0109], [0120]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Lavoie and Appelman to superimposing an overlay grid on the representation of the vehicle and the trailer within the map environment, wherein each grid point within the overlay grid is associated with a position in the environment; excluding grid points that are within the forbidden area and the path correspond with the grid points within the acceptable area to provide a more distinguishable areas travelable and non-travelable by the vehicle and intuitively present to the operator.

For claim 21, Lavoie, as modified, disclose the remote client device is configured to discriminate between a forbidden area and an acceptable area within the map environment (Fig. 7-10), but does not specifically disclose comprises: creating a buffer around the forbidden area. Appelman in the same field of the art discloses creating a buffer around the forbidden area ([0123], where a safety threshold provided by the cell size is a buffer around the forbidden area). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Lavoie and Appelman to create a buffer around the forbidden area to improve the safety between the obstacles and the vehicle.

For claim 22, Lavoie discloses a system for guiding an autonomous vehicle-assisted trailer, the system comprising: a client device having a controller, and a processor (Fig. 5, 6), wherein the client device is configured to: accept positional data from an autonomous vehicle and a trailer within a map environment (Fig. 7-10); 
create a starting position and an ending position based on inputs to the client device (Fig. 7-10); 
discriminate between a forbidden area and an acceptable area within the map environment (Fig. 5-8, [0050], [0051], where obstructed and acceptable area/paths are determined and identified); 
calculate a shortest line path between the starting position and the ending position ([0049], [0052], where when a straight or directed path is identified or generated by the system, a shortest line path is calculated or that the controller automatically adjusts the curvature of the path would generate the shortest line path between the positions factoring in the vehicle and trailer kinematics and dynamics); 
verify whether the shortest line path intersects with the forbidden area ([0050]-[0052], where the controller determines if paths meet unacceptable condition include corresponding to obstructed areas); 
perform a first action if the shortest line path does not intersect with the forbidden area, the first action comprising transmitting steering instructions to the autonomous vehicle, based on the positional data, as the autonomous vehicle and trailer transition from the starting position to the ending position along the shortest line path ([0053], where the controller present to the client device and steering information on the GUI and the path from the starting to ending position may be completed by the control system autonomously). 
Lavoie discloses perform a second action if the shortest line path intersects with the forbidden area, and modifying the shortest line path to correspond within the acceptable area within the environment, thus creating a custom path (Fig. 7-10, [0050]-[0052], where the second action modifies the path, generating an acceptable path); and conveying steering instructions on the GUI, based on the positional data, as the vehicle and trailer transition from the starting position to the ending position along the custom path (Fig. 11, [0053], where the steering information on the GUI are presented).
Lavoie does not explicitly disclose the client device is a remote device and the use of a controller area network (CAN) bus on the vehicle. However, it would have been obvious for one of ordinary skill in the art Lavoie teaches the information being displayed to the operator in various form of display devices including other device ([0032]) and portable electronic devices including smart phone or tablet may be used in the system which are well-known and common devices, the client device can be any type of known devices including any well-known smart phone or tablet devices that present the vehicle information and allowing the operator to conveniently operate the vehicle system, and to employ a well-known CAN bus on the vehicle for achieving the known data communication between components of the vehicle.
Lavoie further does not specifically disclose the second action comprising: superimposing an overlay grid on the representation of the vehicle and the trailer within the map environment, wherein each grid point within the overlay grid is associated with a position in the environment; excluding grid points that are within the forbidden area and the path correspond with the grid points within the acceptable area. Appelman in the same field of the art discloses superimposing an overlay grid on the representation of the vehicle within the map environment (Fig. 4, 6B), wherein each grid point within the overlay grid is associated with a position in the environment; excluding grid points that are within the forbidden area and the path correspond with the grid points within the acceptable area (Abstract, [0011], [0109], [0120]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Lavoie and Appelman to superimposing an overlay grid on the representation of the vehicle and the trailer within the map environment, wherein each grid point within the overlay grid is associated with a position in the environment; excluding grid points that are within the forbidden area and the path correspond with the grid points within the acceptable area to provide a more distinguishable areas travelable and non-travelable by the vehicle and intuitively present to the operator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2019/0087667 A1) Foroughi et al. discloses a device that distinguishes between traversable and nontraversable objects for a vehicle in environment in a grid map.
(10,678,246) Warshauer-Baker et al. discloses an occupancy grid system for autonomous vehicle that assist vehicle traverse about an environment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661